EXHIBIT 10.5

GENERAL RELEASE AGREEMENT

 

1.I acknowledge that my employment with Noble Drilling Services Inc. (“Noble”)
ended on February 26, 2016, and that I will be removed from any and all offices
and committees or other capacities I may have with Noble or any of the other
Noble Parties (as defined in Paragraph 2 below).  I understand that I am
eligible to receive from Noble a Special Separation Benefit that consists of (i)
a gross lump-sum payment of $158,333, which is equal to my regular base salary
for four months, less withholdings and payroll deductions required by law, (ii)
a lump-sum payment equal to the $350,000 bonus that would have otherwise been
provided to me under the Noble Corporation 2015 Short-Term Incentive Plan had I
remained actively employed through the payment date of such bonus under such
plan, less withholdings and payroll deductions required by law; and (iii) if I
timely elect to continue my group health insurance coverage under COBRA, payment
by Noble of the premiums for such coverage for four months beginning with
coverage for the month of March 2016 and ending with coverage for the month of
June 2016.  I understand that as a condition of receiving the Special Separation
Benefit, to which I am not otherwise entitled, I will be required to sign this
General Release Agreement (the “Agreement”).  I acknowledge that I have received
all wages to which I am entitled through the date hereof (it being understood
that additional wages or other compensation may be payable to me at a later date
pursuant to the terms and conditions of the vacation, retirement, restoration,
equity compensation and similar programs of Noble or any parent, subsidiary, or
affiliated entity of Noble).  

 

2.In exchange for the Special Separation Benefit, I release, acquit, and forever
discharge (i) Noble, (ii) any parent, subsidiary, or affiliated entity of Noble,
(iii) any current or former officer, stockholder, member, director, partner,
agent, manager, employee, representative, insurer, or attorney of the entities
described in (i) or (ii), (iv) any employee benefit plan sponsored or
administered by any person or entity described in (i), (ii), or (iii), and (v)
any successor or assign of any person or entity described in (i), (ii), (iii),
or (iv) (collectively, the “Noble Parties”) from, and waive to the maximum
extent permitted by applicable law, any and all claims, liabilities, demands,
and causes of action of whatever character, whether known or unknown, fixed or
contingent, or vicarious, derivative, or direct, that I may have or claim
against Noble or any of the other Noble Parties.  I understand that this general
release includes, but is not limited to, any and all claims arising under
federal, state, or local laws prohibiting employment discrimination, other than
the Age Discrimination in Employment Act, or other claims growing out of,
resulting from, or connected in any way with my employment with Noble or the
ending of my employment with Noble.  

 

3.I understand that I may accept the terms of this Agreement by signing it in
the space below and returning it to Julie J. Robertson, Executive Vice President
and Corporate Secretary, Noble Drilling Services Inc., 13135 South Dairy
Ashford, Suite 800, Sugar Land, Texas 77478, by noon on February 28, 2016.  I
represent and warrant that, except for modifications expressly agreed to by
Noble, I have not modified this Agreement as it was originally presented to me,
and that any modifications to this Agreement, whether material or immaterial,
made by Noble and me after it was originally presented to me do not extend or
restart the period for me to consider and accept this Agreement.

 

--------------------------------------------------------------------------------

General Release Agreement

Page 2

 

4.I further understand that the terms of this Agreement will become effective
and enforceable immediately when I sign it.  I understand that Noble will pay
the lump-sum portion of the Special Separation Benefit to me no later than ten
business days after I return a signed Agreement as described in Section 3
above.  I acknowledge and agree that Noble has no legal obligation to provide
the Special Separation Benefit offered to me.  Signing this Agreement
constitutes my agreement to all terms and conditions set forth in it and is in
consideration of Noble’s agreement to provide the Special Separation Benefit. 

 

5.In consideration of the Special Separation Benefit, and without further
consideration, I agree that Noble at its sole option may request that I
cooperate with it, and I agree to be available, personally or by telephone, as
necessary, at reasonable and mutually acceptable times and without unreasonable
interference with my employment or personal activities, to consult, sign
documents, and provide information as may from time to time be requested by
Noble in its sole discretion in connection with various business matters in
which I was involved during my employment with Noble, or about which I have
knowledge or information, and to take any other action reasonably required by
Noble relating to matters occurring during my employment with Noble.  I further
agree to cooperate fully and completely with Noble or any of the other Noble
Parties, at their request, in all pending and future litigation or claims
involving Noble or any of the other Noble Parties, in which Noble believes that
I may have relevant knowledge or information.

 

6.In consideration of the Special Separation Benefit, I also agree that I will
not disclose the fact or terms of this Agreement or the attached February 26,
2016 memorandum from Tom Madden to any persons other than my spouse, attorneys,
and accountant or tax-return preparer, if any, if those persons have agreed to
keep such information confidential.

 

7.In further consideration of the Special Separation Benefit, I agree that I
will not request or accept anything of value from Noble or any of the other
Noble Parties not provided for in this Agreement or in the attached Special
Release Agreement as compensation for damages related to my employment or the
ending of my employment with Noble.  I further irrevocably waive the right to
trial by jury and agree not to initiate or participate in any class or
collective action with respect to any claim or cause of action arising from my
employment or the ending of my employment with Noble or from this Agreement
(either for alleged breach or enforcement).

 

8.In further consideration of the Special Separation Benefit, I agree not to
make to any other person or entity any statement (whether oral, written,
electronic, anonymous, on the Internet, or otherwise) that directly or
indirectly impugns the quality or integrity of Noble’s or any of the other Noble
Parties’ business or employment practices, or any other disparaging or
derogatory remarks about Noble or any of the other Noble Parties.

 

--------------------------------------------------------------------------------

General Release Agreement

Page 3

 

9.I acknowledge that I have returned to Noble all of its or any of the other
Noble Parties’ property and further agree to deliver immediately to Noble any
such additional items that I may discover in my possession. I certify that I
have complied with all of my end of service obligation contained in Noble’s
policy manuals, including the search of all personal electronic storage devices
in my possession, custody, or control, and deletion all Noble business
information other than information I may need to file my tax returns or relating
to human resources matters such as my hire or separation from employment.  

 

10.I acknowledge that all of the documents and information to which I had access
during my employment, including but not limited to all trade secrets,
information pertaining to any employees of Noble or any of the other Noble
Parties, or specific transactions in which Noble or any of the other Noble
Parties was, is, or may be involved, all information concerning the matters on
which I worked while employed by Noble or any of the other Noble Parties, and in
general all other information concerning the business and operations of Noble or
any of the other Noble Parties, are confidential and may not be disseminated or
disclosed by me to any other parties, except as may be authorized in writing by
Noble or as required by law or judicial process.  In the event it appears that I
will be compelled by law or judicial process to disclose such confidential
information, to avoid potential liability I agree to notify William E. Turcotte,
Senior Vice President and General Counsel, at the address above in writing
immediately upon my receipt of a subpoena or other legal process. The foregoing
notwithstanding, nothing in this Agreement prohibits me from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation.  I do not need the prior authorization of Noble or its counsel to
make any such reports or disclosures and I am not required to notify Noble that
I have made such reports or disclosures.

 

11.I understand that nothing in this Agreement precludes me from (i) filing a
charge or complaint with, providing information to, or cooperating with an
investigation conducted by a government agency, (ii) providing information to my
attorney, if any, or (iii) making disclosures or giving truthful testimony as
required by law or valid legal process, such as by a subpoena or court
order.  However, I further agree and covenant that I will not seek or accept any
personal, equitable or monetary relief in any action, suit, proceeding or
administrative charge filed on my behalf by any person, organization or other
entity against Noble or the Noble Releasees.

 

12.I acknowledge that offering me the Special Separation Benefit is not an
admission by Noble or the other Noble Parties of any wrongdoing, and in fact
Noble and the other Noble Parties specifically deny any wrongdoing.

 

--------------------------------------------------------------------------------

General Release Agreement

Page 4

 

13.I acknowledge that:  (i) I have read this Agreement and the attached February
26, 2016 memorandum from Tom Madden; (ii) by this paragraph, Noble specifically
has advised me to consult an attorney and I have had the opportunity to consult
an attorney; (iii) I have had a reasonable amount of time to consider and fully
understand the meaning and effect of my action in signing this Agreement; (iv)
my signing of this Agreement is knowing, voluntary, and based solely on my own
judgment in consultation with my attorney, if any; and (v) I am not relying on
any written or oral statement or promise other than as set out in this Agreement
and the attached February 26, 2016 memorandum from Tom Madden. 

 

14.This Agreement, the attached Special Release Agreement (if signed by me), and
the attached February 26, 2016 memorandum from Tom Madden contain and constitute
the entire understanding and agreement between Noble and me with respect to
their subject matter, and may not be released, discharged, abandoned,
supplemented, changed, or modified in any manner except by a writing of
concurrent or subsequent date signed by both an authorized Noble official and
me.  This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas without regard to its rules regarding conflict of
laws.  Exclusive venue for purposes of any dispute, controversy, claim, or cause
of action between the parties concerning, arising out of, or related to this
Agreement or my employment with Noble is in any state or federal court of
competent jurisdiction presiding over Fort Bend County, Texas.  Nothing in this
Agreement, however, precludes either party from seeking to remove a civil action
from any state court to federal court.

 

AGREED:

 

/s/ James A. MacLennan

 

 

 

February 27, 2016

James A. MacLennan

 

 

 

Date

 

 

 

--------------------------------------------------------------------------------

 

SPECIAL RELEASE AGREEMENT

 

1.I acknowledge that my employment with Noble Drilling Services Inc. (“Noble”)
ended on February 26, 2016, and that I am eligible to receive from Noble an
Additional Special Separation Benefit that consists of a gross lump-sum payment
of $79,167, less withholdings and payroll deductions required by law, which is
an amount to which I am otherwise not entitled.  I understand that as a
condition of receiving the Additional Special Separation Benefit, I am required
to sign this Special Release Agreement and not revoke my acceptance.  

 

2.In exchange for the Additional Special Separation Benefit, I release, acquit,
and forever discharge (i) Noble, (ii) any parent, subsidiary, or affiliated
entity of Noble, (iii) any current or former officer, stockholder, member,
director, partner, agent, manager, employee, representative, insurer, or
attorney of the entities described in (i) or (ii), (iv) any employee benefit
plan sponsored or administered by any person or entity described in (i), (ii),
or (iii), and (v) any successor or assign of any person or entity described in
(i), (ii), (iii), or (iv) (collectively, the “Noble Parties”) from, and waive to
the maximum extent permitted by applicable law, any and all claims, liabilities,
demands, and causes of action of whatever character, whether known or unknown,
fixed or contingent, or vicarious, derivative, or direct, that I may have or
claim against Noble or any of the other Noble Parties for age discrimination.  I
understand that this release includes, but is not limited to, any and all claims
arising under federal, state, or local laws prohibiting employment
discrimination based on age, including the Age Discrimination in Employment Act
and Chapter 21 of the Texas Labor Code.  I understand that this Special Release
Agreement does not waive any rights or claims against Noble or any of the other
Noble Parties for age discrimination that may arise after the date I sign it.

 

3.I understand that I may accept the terms of this Special Release Agreement by
signing it in the space below and returning it to Julie J. Robertson, Executive
Vice President and Corporate Secretary, Noble Drilling Services Inc., 13135
South Dairy Ashford, Suite 800, Sugar Land, Texas 77478, by March 18, 2016,
which I acknowledge is at least 21 days from the date I first received it.  I
represent and warrant that, except for modifications expressly agreed to by
Noble, I have not modified this Special Release Agreement as it was originally
presented to me, and that any modifications to this Special Release Agreement,
whether material or immaterial, made by Noble and me after it was originally
presented to me do not extend or restart the period for me to consider and
accept this Special Release Agreement.

 

4.I further understand that the terms of this Special Release Agreement will
become effective and enforceable eight days after I sign it, unless before then
I revoke my acceptance in writing and deliver my written revocation to Julie
Robertson at the address listed above, in which case I will not be entitled to
receive the Additional Special Separation Benefit.  I understand that Noble will
pay the Additional Special Separation Benefit to me no later than ten business
days after this Special Release Agreement becomes effective and enforceable.  I
acknowledge and agree that Noble has no legal obligation to provide the
Additional Special Separation Benefit offered to me.  Signing this Special
Release Agreement constitutes my agreement to all terms and conditions set forth
in it and is in consideration of Noble’s agreement to provide the Additional
Special Separation Benefit.

 

--------------------------------------------------------------------------------

Special Release Agreement

Page 2

 

5.In consideration of the Additional Special Separation Benefit, I also agree
that I will not disclose the fact or terms of this Special Release Agreement to
any persons other than my spouse, attorneys, and accountant or tax-return
preparer, if any, if those persons have agreed to keep such information
confidential. 

 

6.I further irrevocably waive the right to trial by jury and agree not to
initiate or participate in any class or collective action with respect to any
claim or cause of action for age discrimination arising from my employment or
the ending of my employment with Noble or from this Special Release Agreement
(either for alleged breach or enforcement).

 

7.I understand that nothing in this Special Release Agreement precludes me from
(i) filing a charge or complaint with, providing information to, or cooperating
with an investigation conducted by a government agency, (ii) providing
information to my attorney, if any, or (iii) making disclosures or giving
truthful testimony as required by law or valid legal process, such as by a
subpoena or court order.  However, I further agree and covenant that I will not
seek or accept any personal, equitable or monetary relief in any action, suit,
proceeding or administrative charge filed on my behalf by any person,
organization or other entity against Noble or the Noble Releasees.

 

8.I acknowledge that offering me the Additional Special Separation Benefit is
not an admission by Noble or the other Noble Parties of any wrongdoing, and in
fact Noble and the other Noble Parties specifically deny any wrongdoing.

 

9.I acknowledge that:  (i) I have read this Special Release Agreement and the
attached February 26, 2016 memorandum from Tom Madden; (ii) by this paragraph,
Noble specifically has advised me to consult an attorney and I have had the
opportunity to consult an attorney; (iii) I have had at least 21 days to
consider and fully understand the meaning and effect of my action in signing
this Special Release Agreement; (iv) my signing of this Special Release
Agreement is knowing, voluntary, and based solely on my own judgment in
consultation with my attorney, if any; and (v) I am not relying on any written
or oral statement or promise other than as set out in this Special Release
Agreement and the attached February 26, 2016 memorandum from Tom Madden.

 

10.This Special Release Agreement, the attached General Release Agreement, and
the attached February 26, 2016 memorandum from Tom Madden contain and constitute
the entire understanding and agreement between Noble and me with respect to
their subject matter, and may not be released, discharged, abandoned,
supplemented, changed, or modified in any manner except by a writing of
concurrent or subsequent date signed by both an authorized Noble official and
me.  This Special Release Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its rules
regarding conflict of laws.  Exclusive venue for purposes of any dispute,
controversy, claim, or cause of action between the parties concerning, arising
out of, or related to this Special Release Agreement is in any state or federal
court of competent jurisdiction presiding over Fort Bend County, Texas.  Nothing
in this Special Release Agreement, however, precludes either party from seeking
to remove a civil action from any state court to federal court.

 

 

--------------------------------------------------------------------------------

Special Release Agreement

Page 3

 

AGREED:

 

/s/ James A. MacLennan

 

 

 

February 27, 2016

James A. MacLennan

 

 

 

Date

 

 